Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Brian Chau on March 10th, 2021.

The application has been amended as follows: 

IN THE CLAIMS
In claim 4
In the first line, between “FAOs” and “include”, delete “may” and replace with “further”.
In claim 20
In the second line, delete “FAO constructs” and replace with “FAOs”.
In claim 21:
	In the fifth line, between “around” and “entire”, delete “the” and replace with “an”.
In the fifth line, delete “desired turbine component” and replace with “wind energy turbine blade component”.

In the last line, delete “various”.
	In claim 23:
		In the first line, delete “contained” and replace with “contain”.

Reasons for Allowance
Claims 1, 4, 6-7, 10, 14, and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Soens et al (US 2014/0248681 A1), Kaplan et al (US 2010/0055438 A1), and Krampitz et al (Molecular Mechanisms of Biomineralization in the formation of Calcified Cells).
Below, the Examiner reiterates the reasons for indicating subject matter allowable over the prior art of record noted in the Non-Final Rejection mailed on September 18th, 2020.
Claims 1, 4, 6-7, 10, 14, and 19-29 contain subject matter not found in the prior art of record. None of the references cited pertain to a wind energy turbine blade, nor do any of the references disclose a body having a multi-layer construction including a tip and a root. Furthermore, although the prior art relates to a turbine component, it is not seen how the references are analogous to a wind energy turbine blade (i.e., the Soens reference is directed to a concrete structure, which while perhaps suitable for the base of a wind turbine, is not suggested as suitable for a turbine blade).
In addition, Applicant’s amendment filed on December 15th, 2020, is sufficient to overcome the rejection under 35 U.S.C. 112(a) (new matter). In the rejection, the Examiner indicated that, with respect to the turning of glucose into self-assembling nano-fibrils of N-acetylglucosamine to form beta-chitin, the present specification supported FAOs comprising Saccharomyces cerevisiae, but did not support FAOs not containing Saccharomyces cerevisiae, which would be within the scope of previous claim 1. 
Furthermore, the Examiner’s amendment provided herein is for the purpose of enhancing clarity. The amendment to claim 4 makes clear that the presence of organisms in addition to Saccharomyces cerevisiae are included in the FAOs. The amendment to claim 20 clarifies that FAOs specifically are made using techniques in synthetic biology. The amendment to claim 21 clarifies that the additive manufacturing process is with respect to a wind energy turbine blade component having an entire base and a height. The amendment to claim 23 fixes a simple grammatical error by changing “contained” to “contain”.
Therefore, claims 1, 4, 6-7, 10, 14, and 19-29 are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783